Citation Nr: 0315909	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  91-49 717	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected postoperative residuals of a cervical and 
dorsal spine injury with disc herniation, currently rated as 
30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected radiculopathy of the right shoulder, 
currently rated 40 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
service-connected residuals of a left shoulder injury, 
currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1972 and from August 1973 to August 1975.

The procedural history of this case is long and complex.  See 
the February 1998 decision of the Board of Veterans' Appeals 
(the Board), pages 2-4.  Briefly, the veteran appealed a 
September 1995 Board decision which denied the veteran's 
claim as to a number of issues, including the three issues 
listed above.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court), which remanded five issues to the Board in January 
1998.   

In its February 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for pes planus with right 
bunionectomy, residuals of a right knee meniscectomy and a 
chronic low back disability; an effective date of April 3, 
1975 was warranted for the award of service connection for 
residuals of a cervical and dorsal spine injury with disc 
herniation and residuals of a left shoulder injury; and an 
effective date earlier than October 9, 1989 was not warranted 
for an award of service connection for radiculopathy of the 
right shoulder with reduced range of motion.  The Board's 
decision is final as to those issues.  See 38 C.F.R. 
§ 20.1100 (2002).  

In the February 1998 decision, the Board remanded the three 
issues listed on the first page of this decision to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California (the RO) for additional development.  
The veteran subsequently moved, and his VA claims folder was 
transferred to the Los Angeles RO.  Additional development 
was accomplished, and in October 2002 the RO issued a 
Supplemental Statement of the Case which confirmed and 
continued previous denials of the veteran's claim.  

REMAND

The Board notes that, despite the multiple medical 
evaluations on file, the medical evidence is not conducive to 
an informed determination as to the issues on appeal.  
Specifically, the nature and extent of the veteran's spine 
and bilateral shoulder disabilities are not delineated with 
sufficient clarity to enable the Board to distinguish them.  
As an example, although radiculopathy has been determined to 
be  part of the veteran's right shoulder disability, there is 
some medical evidence of record which suggests that the 
veteran bilateral upper extremity problems are due, at least 
in part, to cervical spinal cord damage with radiculopathy.

The Board observes in passing that, in the most recent 
correspondence from the veteran, dated in December 2002, he 
contended that a new examination should be conducted by a 
specialist in neurosurgery in connection with his claim.

Additionally, effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.

The Board notes that while there is the potential that 
Diagnostic Code 5293 could apply in this case to the issue of 
entitlement to an increased evaluation for the veteran's 
service-connected spine disability, there is no Statement of 
the Case or Supplemental Statement of the Case addressing 
Diagnostic Code 5293, including the new criteria for 
Diagnostic Code 5293 that became effective September 23, 
2002.

For the above reasons, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to the issues on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's medical records, 
the RO should obtain, and associate with 
the file, all such records noted by the 
veteran that are not currently on file.  
If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  After the above development has been 
completed, the veteran should be examined 
by a physician with expertise in 
neurology to determine the current 
severity of his service-connected 
disabilities of the spine and bilateral 
shoulders.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner, who should so note.   The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected spine and bilateral 
shoulder disabilities, to include 
radicular symptomatology from the 
cervical or dorsal spine or from the 
shoulders, identifying the source of any 
such radiculopathy.   The examiner should 
also distinguish the manifestations of 
the three service-connected disabilities 
from those associated with any other 
disability, including a nonservice-
connected lumbar spine disability.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.


3.  The RO should then readjudicate the 
issues on appeal based on all of the 
evidence on file and should consider the 
disabilities under all applicable 
diagnostic codes, including both the old 
and new criteria of Diagnostic Code 5293.  
If the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



